Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura et al. (US 2003/0137579 A1).
Claims 1-4:  Tamura teach a thermal transfer film 12 comprising a substrate 2 and a thermal transfer layer 31 on the substrate 2 (Fig. 5 and [0068]), wherein the thermal transfer layer 31 comprises a polyester resin having a molecular weight of 2,000 to 30,000 {instant claim 2} [0046], and a glass transition temperature of 50-120 degree C {instant claims 3 and 4} [0045].  The thermal transfer layer meets the claimed peel-off layer.  Tamura teaches the substrate having a surface subjected to easy-adhesion treatment [0040] which meets the claimed adhesive treatment.  Tamura teaches having a peel layer between the substrate and the thermal transfer layer, wherein the peel layer comprises polyvinyl alcohol, polyvinyl acetal or polyvinyl butyral [0060]; and the peel layer meets the claimed primer layer.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETELHEM SHEWAREGED whose telephone number is (571)272-1529.  The examiner can normally be reached on Monday -Friday 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




BS
September 13, 2021
/BETELHEM SHEWAREGED/
Primary Examiner
Art Unit 1785